Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,071,751 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘751 claims a method of preventing or mitigating platinum induced ototoxicity in a subject to whom a platinum-based anti-neoplastic agent is administered, the method comprising administering to the round window of the subject an effective amount of a hypertonic pharmaceutical composition comprising 0.5 M -2.0M of an anti-platinum chemoprotectant agent. ‘751 defines  to include alkaline or ammonium thiosulfate, (such as sodium thiosulfate), and exemplifies sodium sulfate as the chemoprotectant agent. See, particularly, col. 9, lines 44-63, and example 1 in col. 14, line 66 to col. 15, line 6. Thus, it would have been obvious to one of ordinary skill in the art, in practice the claimed invention of ‘751, to use sodium thiosulfate as the anti-platinum chemoprotectant in the method.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13, and 25-27 of U.S. Patent No. US 10,709,732 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘732 claims a method of preventing or mitigating platinum induced ototoxicity in a subject to whom a platinum-based anti-neoplastic agent is administered, the method comprising administering to the round window of the subject an effective amount of a hypertonic pharmaceutical composition comprising 0.5 M -2.0M of an anti-platinum chemoprotectant agent, wherein ammonium or alkaline thiosulfate, sodium sulfate in particular, have been expressly recited as the anti-platinum chemoprotectant agents.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,813,947 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘947 claims a method of mitigating platinum induced hearing loss in a subject in need thereof, the method comprising administering to the subject by intratympanically or transtymanically injection, to the round window,  an effective amount of a hypertonic pharmaceutical composition comprising 0.5 M -2.0M of thiosulfate salt, such as ammonium or alkaline thiosulfate, 1-3 hours prior to the administration of a platinum based antineoplastic agent. It would have been obvious to use sodium salt as the alkaline salt because sodium salts are well-known in the art as pharmaceutically acceptable salt. Furthermore, administering the anti-platinum chemoprotectant agent immediately after the administration of the platinum agent would have been obvious as the chemoprotectant agents would have been presented in the body with the platinum agent and thus provides a protective benefit against the toxicity caused by the platinum agent. 
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “within 4.5 hours” which is beyond the scope of claim 1, which has limitation of “within 4 hours.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by SIOPEL 6 clinical trials. (NCT00652132 (2005) https://clinicaltrials.gov/ct2/show/NCT00652132 (retrieved from the internet 12/11/2018) (Year: 2015)).
In the clinical trials, patients treated with cisplatin are treated with sodium thiosulfate. The sodium thiosulfate is administered to the patients 6 hours after completion of the administration of cisplatin. See, page 2 of the document.
Claim(s) 1-9, 13, 16-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Meyer et al. (“Randomized controlled trial to test the efficacy of transtympanic injection of a sodium thiosulfate gel to prevent cisplatin-induced ototoxicity.” J. Clinical Oncology, 2017, Vo. 35, No. 15, sup. Supplement 1. Abstract EMBASE DN 617627365).
In the randomized controlled trials, patients treated for advanced head and neck cancer with chemoradiation including 3 cisplatin cycles have been given, on the eve of each cisplatin treatment,  a trans-tympanic injection deposited 0.1 ml of STS(sodium thiosulfate)-hyaluronate gel (0.5 M) on the round window. See, the entire document.
Claim(s) 1, 9, 14, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US 2019/0336524 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Hu et al. teach a hypertonic pharmaceutical composition comprising an anti-platinum chemoprotectant agent, particularly, sodium thiosulfate, and a gelling agent and method of using the same for protecting a subject, both human and animal, from toxic side effect of platinum chemotherapeutic agent. See, particularly, the abstract. In particular example, an aqueous composition of 0.5M sodium thiosulfate/2% (w/v) hyaluronan (STS Composition) or vehicle was dosed intratympanically onto the round window in the left ear of the animal, and the right ear (RE) was left untreated in the guinea pigs (FIG. 5). 60 min after STS Composition or vehicle dosing, the animals were injected with cisplatin at 10 mg/kg intraperitoneally. ABR at 4, 24, and 32 kHz was measured in both ears 7 days after cisplatin administration. The intratympanical administration of sodium thiosulfate result in significant protection effect against platinum induced hearing loss. See, particularly, example 3, paragraphs [0143] to [0154] and figure 6. As to the plasma thiosulfate concentration recited in claim 14, 16-18, note, such a concentration as result of the intratympanical administration would have been inherent of the effective amount of the sodium thiosulfate.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SIOPEL 6 clinical trials. (NCT00652132 (2005) https://clinicaltrials.gov/ct2/show/NCT00652132 (retrieved from the internet 12/11/2018) (Year: 2015)) in view of Schroeder II et al. (“Pharmacokinetics of sodium thiosulfate in guinea pig perilymph following middle ear application, J. Otology, 2018, Vol. 13, pp 54-58, IDS), Wang et al. (“Local application of sodium thiosulfate prevents cisplatin-induced hearing loss in the guinea pig,” Neuro Pharmacology, 2003, Vol. 45, pp 380-393, IDS), Berglin et al. (“Prevention of cisplatin-induced hearing loss by administration of a thiosulfate-containing gel to het middle ear in a guinea pig model,” Cancer Chemother. Pharmacol. 2011, Vol. 68, pp 1547-1556, IDS), and Meyer et al. (“Randomized controlled trial to test the efficacy of transtympanic injection of a sodium thiosulfate gel to prevent cisplatin-induced ototoxicity.” J. Clinical Oncology, 2017, Vo. 35, No. 15, sup. Supplement 1. Abstract EMBASE DN 617627365).
In the clinical trials, patients treated with cisplatin are treated with sodium thiosulfate. The sodium thiosulfate is administered to the patients 6 hours after completion of the administration of cisplatin. See, page 2 of the document. The trials is to explore the chemoprotective effect of sodium thiosulfate against hearing damage caused by cisplatin in treating young patients with liver cancer. See, page 1 of the document.
The trials does not teach expressly auricular administration, such as transtympanical administration, the particular timing recited in claims 3-5, 16 and 19-20, nor the particular dosage  herein defined, including the concentration, the tonicity, and effective amounts.
However, Schroeder II et al. reveals that animal model shows that systemic administration (intravenously) of sodium thiosulfate prevent cisplatin-induced ototoxicity, but the systemic administration of sodium thiosulfate (STS) also lead to the reduction of anticancer activity of cisplatin. See, particularly, page 55, the left column. Schroeder II et al. teach that local application of sodium thiosulfate to the round window represent an alternative mode of delivery that would allow higher intra-cochlear concentration while minimizing interference with the tumoricidal effects of cisplatin. Recent studies showing intratympanic sodium thiosulfate as an effective means to prevent cisplatin-induced ototoxicity in animals. See, particularly, page 55, the left column. Schroeder II et al. teach intratympanic administration of sodium thiosulfate solution of concentrations 250 mg/ml (1.58 M), or 50 mg/ml (0.31 M). The result shows that concentration of 250 mg/ml lead to maximum perilymph concentration of 7.27 mg/ml (46 mM), which decreased to 0.94 (5 mM) mg/ml over 6 hours. Schroeder II et al. demonstrated that intratympanic STS has the potential to be a localized therapy in the prevention of cisplatin-induced ototoxicity. The local application will allow for higher perilymphatic concentration while limit any interference with the tumoricidal effect of cisplatin. See, page 57, the Conclusion section. Wang et al. teach the animal model of local application of sodium thiosulfate for preventing cisplatin-induced hearing loss in guinea pig, wherein the sodium thiosulfate is in a hypertonic composition with osmolarity of 304 ±4.5 mOsm/kg, and STS concentration of 10 mM. See, page 383, section 2.2.2. The local intratympanic administration of STS prevents cisplatin induced hearing loss. See, particularly, Figure 2 at page 382. Berglin et al. teach that technique of transtympanic administration has been well-known in the art, and that hypertonic composition for transtympanic administration may improve drug absorption. See, particularly, page 1553, the last paragraph of left column, bridging to the right column. Berglin et al. further teach that the presence of thiosulfate in the cochlea might be most critical when cisplatin concentration in scala tympani perilymph is the highest, which is during the first hours after the injection. 
Berglin administer thiosulfate 3 hours prior to i.v. injection of cisplatin. Berglin further teach that the timing of administration of thiosulfate is a result affect parameter. See, page 1554, the left column.
Meyer et al. teach that in the randomized controlled trials, patients treated for advanced head and neck cancer with chemoradiation including 3 cisplatin cycles have been given, on the eve of each cisplatin treatment,  a trans-tympanic injection deposited 0.1 ml of STS(sodium thiosulfate)-hyaluronate gel (0.5 M) on the round window. See, the entire document.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use transtympanic administration of sodium thiosulfate with the effective amounts and timing herein defined for treating patients treated for cancer with cisplatin, wherein the sodium thiosulfate composition has the hypertonicity herein defined.  
A person of ordinary skill in the art would have been motivated to use transtympanic administration of sodium thiosulfate with the effective amounts and timing herein defined for treating patients treated for cancer with cisplatin, wherein the sodium thiosulfate composition has the hypertonicity herein defined because local administration, such as intratympanic administration, is known to provide higher perilymphatic concentration of STS while limit any interference with the tumoricidal effect of cisplatin. Further, it is known hypertonicity will be helpful for defusing the STS from injected site, thus effectively delivers STS. Note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 204 USPQ 215. As to claims 14 and 18, reciting plasm thiosulfate concentration of less than 30 µM, and the cochlear thiosulfate concentration is 30 time greater that of cisplatin.  Such a concentration would have been reasonably expected from the transtympanic administration as the administration is known to have little, if any, systemic affect. Further, it is a matter of optimization of the effective amounts for the local administration, which would have been within the purview of ordinary skill in the art.
Claims 1, 9, 11, 14, 16-18 are rejected under 35 U.S.C. 103 as being obvious over Hu et al. (US 2019/0336524 A1).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2).
Hu et al. teach a hypertonic pharmaceutical composition comprising an anti-platinum chemoprotectant agent, particularly, sodium thiosulfate, and a gelling agent and method of using the same for protecting a subject, both human and animal, from toxic side effect of platinum chemotherapeutic agent. See, particularly, the abstract. In particular example, an aqueous composition of 0.5M sodium thiosulfate/2% (w/v) hyaluronan (STS Composition) or vehicle was dosed intratympanically onto the round window in the left ear of the animal, and the right ear (RE) was left untreated in the guinea pigs (FIG. 5). 60 min after STS Composition or vehicle dosing, the animals were injected with cisplatin at 10 mg/kg intraperitoneally. ABR at 4, 24, and 32 kHz was measured in both ears 7 days after cisplatin administration. The intratympanical administration of sodium thiosulfate result in significant protection effect against platinum induced hearing loss. See, particularly, example 3, paragraphs [0143] to [0154] and figure 6. As to the plasma thiosulfate concentration recited in claim 14, 16-18, note, such a concentration as result of the intratympanical administration would have been inherent of the effective amount of the sodium thiosulfate.
Hu et al. do not teach expressly the particular volume of the sodium thiosulfate composition intratympanically administered, nor the particular plasma concentration of thiosulfate. 
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use an amount of the composition within the range as defined in claim 11 for an optimal protective effect. Note, the optimization of a result effective parameter, e.g., the effective amount of a therapeutic/protective agent, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627